UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1261



MICHAEL R. MORELAND,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND, and its instrumentalities,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-99-WMN)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael R. Moreland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael R. Moreland appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for lack

of subject matter jurisdiction.       We have reviewed the record and

the district court’s opinion and find that this appeal is friv-

olous.   Accordingly, we dismiss the appeal on the reasoning of the

district court.   Moreland v. Maryland, No. CA-01-99-WMN (D. Md.

filed Jan. 23, 2001; entered Jan. 24, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                  2